10 Ariz. App. 60 (1969)
455 P.2d 1010
Richard J. RILEY, as County Attorney of Cochise County, State of Arizona, Appellant,
v.
COUNTY OF COCHISE, W.R. (Bill) Moore, Joe G. Good, and Bert B. Watkins, constituting the Board of Supervisors of Cochise County; and the Board of Supervisors of Cochise County, State of Arizona, Appellees.
No. 2 CA-CIV 650.
Court of Appeals of Arizona.
June 11, 1969.
*61 Richard J. Riley, Cochise County Atty., Bisbee, by Alan L. Slaughter, Chief Deputy Atty., for appellant.
MOLLOY, Chief Judge.
This is an appeal from a judgment which ordered and decreed that the Board of Supervisors of Cochise County were legally empowered to secure a legal opinion from any member of the County Bar Association and to pay for such legal services from unencumbered funds. The pertinent allegations of the complaint filed by the appellees against the appellant as Cochise County Attorney are as follows:
That the Cochise County Board of Supervisors passed a resolution authorizing the chairman to secure a legal opinion relative to the legal operating status of the Cochise County Health Department from a member of the Cochise County Bar Association; that the defendant County Attorney had objected to the proposed practice of securing legal advice from outside counsel and threatened to sue under the provisions of A.R.S. § 11-641 if funds were expended for such outside counsel; that the Board's position was that its proposed action in retaining counsel was authorized; and that these circumstances created a justiciable controversy in which a judgment would terminate the controversy.
We are of the opinion that this complaint suffers the same infirmity as the complaint in Riley v. County of Cochise, 9 Ariz. App. 55, 455 P.2d 1005, released simultaneously herewith.
For the reasons therein stated, this appeal is dismissed.
HATHAWAY and KRUCKER, JJ., concur.